LOWELL, District Judge.
Question of jurisdiction.
The owner of a winch sold on conditional sale to. the motor vessel Donald seeks pos*628session of the winch on the ground that the required payments have not been made. This is a question on which there is apparently very little authority, but I am of the opinion that as it relates to the possession of a chattel which by use has become maritime, this court has jurisdiction. Five Hundred and Twenty-Eight Pieces of Mahogany, 2 Lowell, 323, Fed. Cas. No. 4,845; The Blairmore I. (C. C. A.) 10 F.(2d) 35, 37.
Whether the libel is in proper form is another question.